DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Alex W. Holtshouser on 06 July 2022.  

The application has been amended as follows: 
Claim 16 (Currently Amended).  The system of claim [11, where the one or more nanoparticles are one or more magnetic nanoparticles.











Allowable Subject Matter
Claims 1-4, 6-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Tyson (US 20200340802 A1) and Berfield (Berfield, T.A., Patel, J.K., Shimmin, R.G. et al. Micro- and Nanoscale Deformation Measurement of Surface and Internal Planes via Digital Image Correlation. Exp Mech 47, 51–62 (2007). https://doi.org/10.1007/s11340-006-0531-2) are the closest prior art and have been applied to reject claims 1-5, 9, 10, 11-15, and 19-20 under 35 U.S.C. 103.
Applicant has now filed an RCE and Reply on 01 June 2022 that substantively limits the independent claims 1 and 11.  
In regards to these amendments, Tyson discloses embodiments that employ different sensors (e.g. using IR or UV light) to detect different types of nanoparticles {see [0019], [0029]-[0031], [0115]-[0117]} but in different embodiments.  Furthermore, Berfield teaches employing different sensor configurations to detect various types of nanoparticles {see Experimental Procedure, Specimen Imaging on page 56}.  But none of the prior art of record discloses or fairly suggests determining, using the one or more processors, a nanoparticle type of one or more nanoparticles embedded within the composite component based on the component identification information; selecting, using the one or more processors, one or more sensors for detecting the nanoparticle type based on the determined nanoparticle type in combination with 
obtaining, using one or more processors, component identification information associated with a composite component, the composite component includes a matrix and a reinforcement; 
obtaining, using the selected one or more sensors, sensor data of the composite component, the sensor data of the composite component indicates a position of one or more nanoparticles embedded within the composite component;
identifying, using the one or more processors, a first reference entry of a plurality of reference entries in a reference database corresponding to the component identification information, the first reference entry indicates a reference position of the one or more nanoparticles;
executing, using the one or more processors, a digital image correlation between the sensor data and the first reference entry of the plurality of reference entries; and
determining, using the one or more processors, a damage value of the composite component based on the digital image correlation between the sensor data and the first reference entry as further recited in amended independent claim 1.  
Independent claim 11 is allowable because it has been amended to recite limitations parallel to those found in claim 1.  Claims 2-4, 6-10, 12-14 and 16-20 are allowable because they depend from claims 1 or 11.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486